           Case 20-32307 Document 607 Filed in TXSB on 09/18/20 Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS                                ENTERED
                               HOUSTON DIVISION                                     09/18/2020


                                                      )
In re:                                                )
                                                      )
DIAMOND OFFSHORE DRILLING, INC., et al.,              )   Chapter 11
                                                      )
                                                          Case No. 20-32307 (DRJ)
                                                      )
                                                      )
                                    Debtors.          )
                                                      )
                                                      )
DIAMOND OFFSHORE DRILLING, INC., and                  )
DIAMOND OFFSHORE GENERAL COMPANY                      )
                                                      )
                                    Plaintiffs,       )
                                                      )
                                    v.                )
                                                          Adv. Pro. No. 20-03112
                                                      )
BEACH ENERGY LIMITED AND BEACH                        )
ENERGY (OPERATIONS) LIMITED                           )
                                                      )
                                    Defendants.       )


               AGREED ORDER DISMISSING AND CLOSING ADVERSARY
                                      (Docket No. 36)
         1.     Adversary Proceeding No. 20-03112 is DISMISSED with prejudice.

         2.     Adversary Proceeding No. 20-03112 is CLOSED.



         SIGNED this ______ day of ___________________, 2020.
     Signed: September 18, 2020.

                                             ____________________________________
                                    _______________________________________
                                             DAVID R. JONES
                                    DAVID R. JONES
                                             UNITED STATES BANKRUPTCY JUDGE
                                    UNITED STATES BANKRUPTCY JUDGE




                                                  1
10731995
